 AO 245B (Rev.i02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                 Page 1 of!     ILi
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                        V.                                                     (For Offenses Committed On or After November I, 1987)


                 Giner Horacio Caraveo Geronimo                                                Case Number: 3:19-mj-22907

                                                                                              Rebecca


 REGISTRATION NO. 86629298                                                                                                 JUL 2 3 2019
 THE DEFENDANT:                                                                                               CLffli\ us D1STl<1CT COURT
  cg] pleaded guilty to count(s) ,-':-I::..o::..f::..C::..o.:::m2p::..la::..i::..n::..t---------t!S~OtU=T=H=~'='''='=Dl=S'=rR=IC='·=rO=F=C=,A=l:!i!IFfO:::R~N~IA:1--
  •   was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                       Nature of Offense                                                                           Count Number(s)
 8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                 1

  •    The defendant has been found not guilty on count(s)
                                               -------------------
  •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
. imprisoned for a term of:

                                 ~TIME SERVED                                           • ________ days
  cg] Assessment: $10 WAIVED                         cg] Fine: WAIVED
  cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Tuesday, July 23, 2019



 Received           .-:::;:>"-<_ /,.
                DUSM

                                                                                           UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                         3: 19-mj-22907
